In re State of Louisiana; applying for clarification and reconsideration of partial *261writ grant of February 9, 1995, from the First Circuit Court of Appeal,- No. KW94 2078; Parish of St. Tammany, 22nd Judicial District Court, Div. E, No. 94CRI 57532.
Granted in part; denied in part. Based on our independent review of the evidence presented at the hearing on July 12, 1994, this Court concluded that the state had failed to establish a prima facie case of conspiracy between relator Crain and either Roa or Gay. We therefore reversed the judgment of the court of appeal, and reinstated the judgment of the district court, as to this specific issue. The original defense application was filed in this Court on behalf of Crain only. We therefore did not consider, and express no opinion about, the additional and now final ruling of the court of appeal that Roa’s statements are'admissible against Gay in his separate trial for murder. In the event of Gay’s conviction for that offense, this additional ruling is subject to further review on appeal in light of the evidence adduced at trial. See State v. Humphrey, 412 So.2d 507, 528 (La. 1982) (on rehearing). In all other respects, the state’s application is denied.
WATSON, J., not on panel.